Citation Nr: 1204125	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and was a Veteran) for the purposes of establishing entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant alleges that her deceased husband had recognized military service in the Philippines during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decisional letter by the Manila RO that denied her claim seeking compensation for VA death benefits because her spouse was not a veteran.  Because veteran status of the appellant's spouse is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  This matter was previously before the Board in February 2004 and in June 2009 when it was remanded for additional development.

As an initial matter, the Board finds that the matter of the appellant's representation requires explanation.  In April 2003, the appellant executed a VA Form 21-22, Appointment of Veterans Service Organization (VSO) as Claimant's Representative, designating American Defenders of Bataan and Corregidor, Inc., as her representative in all matters pending before VA.  The Board's February 2004 remand directed the RO/AMC to forward her claims file to that VSO to afford them an opportunity to review the file and present written argument on her behalf.  However, in a May 2009 telephone conversation, the American Defenders of Bataan and Corregidor, Inc. advised VA that they did not have the capacity to review the appellant's claims file, essentially indicating that they could not assist her with her appeal.  The Board's June 2009 remand found that this constituted a de facto (albeit not formal) withdrawal of representation by American Defenders of Bataan and Corregidor, Inc., in this matter (see 38 C.F.R. § 20.608), and instructed the RO/AMC to advise the appellant of such, and to afford her the opportunity to appoint another service organization as her representative if she so desired.  Pursuant to the Board's instructions, in a February 2010 letter, the appellant was advised that American Defenders of Bataan and Corregidor, Inc., was unable to represent her in her claim before VA, and that she could appoint another organization as her representative if she so desired.  A thorough review of the record did not find that the appellant has appointed another representative (either VSO or attorney) to assist her in her claim.  Therefore, the Board is proceeding with the appellant's claim as a pro se (unrepresented) claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

At the outset, the Board recognizes that the appellant's claim has been pending since 2003 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.  Significantly, the appellant's original claims file is lost; therefore, VA has a heightened duty to assist in this case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (where records in the custody of VA have been lost, VA has a well-established "heightened" duty to assist in the development of the claim).

The record shows that in September 2010, the National Personnel Records Center (NPRC) certified that there was no record of the appellant's spouse having served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  However, a close review of this certification shows that incorrect information was provided to the NPRC in its request for verification of veteran status.  Specifically, while it was noted in the "Additional Information Requested" section that there was an individual listed as "MOISES, FEDERICO V." on page 196, file 289 of the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO, the name provided to the NPRC for certification was, "FEDERICO, MOISES V."  See Box 5, VA Form 21-3101.  This request inverts the subject's first and last names, and as it is not readily apparent from the certification which order of names was used by the NPRC in their search/ attempts to verify his service, it is inadequate.  

[Notably, in the July 2011 supplemental statement of the case (SSOC), the appellant was advised that she was being issued a new SSOC to correct the April 2011 SSOC wherein she was advised that the NPRC had used the information as "Federico, Moises V." to verify his service.  The July 2011 SSOC then noted that the request for verification of veteran status had also identified "Moises, Federico V." as an alternate spelling of the subject's name, and that it was based upon this information that the NPRC had checked their records and found that he did not have any service as a member of the Philippine Commonwealth Army, including the recognized guerrilla, in the service of the United States Armed Forces.  However, as the NPRC's response does not explicitly state what order of the subject's name was used when they sought to verify the subject's veteran status, the Board is unable to conclusively determine that the correct order of information was used, as is suggested by the July 2011 SSOC.]

The Board has reviewed the entirety of the available claims file to determine whether there have been any other certifications by NPRC that are based on the correct order of the subject's name.  In August 2009, the RO attempted to certify the subject's service by submitting a request for information through the Personnel Information Exchange System (PIES); this request also inverts his name, as "Federico, Moises."  The only request for information, wherein the subject's name was provided in the correct order, was in November 2009, wherein the RO requested that the NPRC furnish "all available medical and service records for Federico V. Moises."  However, this was a request for service personnel records and service treatment records, and not a request for certification of service.

The Board observes (in case the RO/AMC is unaware) that in past instances where veteran status has been the issue, and the Board's decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court has routinely held (by endorsing Joint Motions by the parties) that where there is varying information regarding the identity of the person seeking to establish veteran status, certifications of service should be elicited for each of the multiple variations of such information.  Similarly, if any certification is made based upon imprecise and/or nonspecific information, such certification will be deemed inadequate.  As it does not appear from the record that the NPRC has had an opportunity to verify the appellant's spouse's service based upon his correct (order of) name, another request for service department certification of his service/nonservice is necessary.

Finally, it is also noted that during the pendency of this appeal, in Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  It does not appear from the available record that the appellant has been provided such notice.  On remand, such notice defect may be corrected without causing additional delay.

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a letter providing her the notice required under Palor v. Nicholson, 21 Vet. App. 325 (2007), specifically advising her of the information or evidence necessary to prove the element of veteran status.  She should have ample opportunity to respond.  

2. The RO should arrange for another NPRC records search to ascertain whether the appellant's spouse had any recognized active military service.  Specifically, the RO should ask the NPRC to conduct a records search (to verify the appellant's spouse's service) under the correct order of his name (i.e., Federico - first name; V. - middle initial; Moises - last name).

3. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

